COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Donald E. Spencer v. GC Services Limited Partnership and Ross,
                          Banks, May, Cron & Cavin, P.C.

Appellate case number:    01-12-00159-CV

Trial court case number: 2010-83448

Trial court:              270th District Court of Harris County, Texas

Date motion filed:        July 1, 2013

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.


Date: September 24, 2013